DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generating instructions” in claim 1 and “medium comprising instructions” in claim 11. This judicial exception is not integrated into a practical application because the instructions are not sent to a 3D printer but only recited when the instructions may be sent to a 3D printer.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”).  Even if a 3D printer is recited, the claim may be in ineligible under 35 USC 101 if the abstract ideas are not integrated into a practical application. See for example, Example 45. Controller for Injection Mold in Appendix 1 to the October 2019 Update: Subject Matter Eligibility. 
Example 45 
1. A controller for an injection molding apparatus having a mold defining a cavity for receiving uncured polyurethane that is heated to form a molded article during a cycle of operation of the apparatus, the controller configured to: (a) repeatedly obtain measurements of the temperature of a mold; (b) calculate 
2. The controller of claim 1, which is further configured to: (d) send control signals to the injection molding apparatus once the polyurethane has reached a target percentage, the control signals instructing the apparatus to open the mold and eject the molded polyurethane from the mold.

The guidance holds that claim 1 in illegible because even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii). Nor does the recitation of a controller in this claim negate the mental nature of this limitation because the claim here merely uses the controller as a tool to perform the otherwise mental process. However, claim 2 is eligible because using the information obtained via the judicial exception to take corrective action and control the injection molding apparatus in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall control scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saha (US 2019/0353913 A1).

Regarding claim 1 and 11, Saha meets the claimed computer-implemented method/instructions of generating instructions for an additive fabrication device (Fig. 8, step 220) that, when executed by the additive fabrication device, fabricate a part, (Fig. 8, step 218) the method comprising: 
accessing a first exposure map for a layer of the part, (Fig. 8, step 220, Saha teaches the image is discretized into pixels, see [0052]) the first exposure map indicating exposure levels for a plurality of locations in a two-dimensional region; (intensity mask dispersion element 28 is also discretized into pixels to pattern the intensity of the beam, see [0052]) 
generating, using at least one processor, ([0034]) a second exposure map based on the first exposure map, (Fig. 8, step 204) said generating comprising performing at least one image deconvolution operation (Saha teaches measurement of the point spread function to be used to create a desired phase function to be applied to dispersive element intensity mask, see [0053]. Examiner notes that the instant specification describes “deconvolution” to include using a Point Spread Function (PSF) to calculate exposure levels, see [0048]-[0049] of the instant specification. Therefore, the steps taught by Saha are understood to meet the claimed deconvolution as the term is understood) on the first exposure map; and 
(Fig. 8, step 205).

Regarding claim 2 and 12, Saha meets the claimed, wherein fabricating the layer of the part according to the generated second exposure map comprises adjusting light intensity of a light source according to the generated second exposure map. (Saha teaches intensity mask dispersion element 28 is also discretized into pixels to pattern the intensity of the beam, see [0052], Fig. 8, step 204).


Regarding claim 5, Saha meets the claimed, further comprising generating, using the at least one processor, the first exposure map for the layer of the part based on a 3-dimensional model representing the part. (Fig. 8, step 218 detect the entire 3D model and step 220 creates a slice of only one layer).

Regarding claim 6 and 14, Saha meets the claimed  wherein the first exposure map indicates a nominal exposure level for each of the plurality of locations in the two-dimensional region, (intensity mask dispersion element 28 is also discretized into pixels to pattern the intensity of the beam, see [0052]) and wherein the second exposure map indicates exposure levels above the nominal exposure level for a portion of the plurality of locations in the two-dimensional region. (Saha depicts the changes to the exposures in Fig. 7A-D, and the Fig. 7C and 7D depict positive and negative y-axis values for corrections of the light intensity for a single image layer, [0054].)

Regarding claim 7 and 15, Saha meets the claimed wherein the portion of the plurality of locations in the two- dimensional region having exposure levels above the nominal exposure level in the second exposure map includes the edges of the first exposure map. (Saha depicts the changes to the exposures in Fig. 7A-D, and the Fig. 7C and 7D depict positive and negative y-axis values for corrections of the light intensity for a single image layer with some edges positive, [0054].)

Regarding claim 8 and 16, Saha meets the claimed wherein the additive fabrication device is configured to fabricate the part by directing a source of actinic radiation onto a liquid photopolymer, and wherein the generated instructions comprise instructions to operate the source of actinic radiation. (an optical beam is used to act on a photo-polymer material, see [0028])

Regarding claim 9 and 17, Saha meets the claimed, wherein generating the second exposure map is further based on a point spread function (PSF) of the source of actinic radiation. (Saha teaches measurement of the point spread function to be used to create a desired phase function to be applied to dispersive element intensity mask, see [0053].)

Regarding claim 10 and 18, Saha meets the claimed wherein the at least one image deconvolution operation comprises an unsharp mask operation. (Saha teaches (c) minimization of phase difference across the spectral components, and (d) minimization of aberrations due to large bandwidth of the laser.  The merit function to optimize the phase mask may be a combination of all of these four factors, see [0053]. Thus, the “phase mask” of Saha meets the claimed unsharp mask.)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha (US 2019/0353913 A1) in view of Kihara et al. (US 2008/0169587).

Regarding claim 3 and 13, Saha does not meet the claimed, wherein fabricating the layer of the part according to the generated second exposure map comprises selecting a number of passes of a light source according to the generated second exposure map.
Kihara meets the claimed wherein fabricating the layer of the part according to the generated second exposure map comprises selecting a number of passes of a light source (hardened layer may be formed by using the beam scanning optical system 10 that is configured from the scanning device perform repeated vector scanning of only the boundary portion, see [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the present application to combine the steps of repeated scanning of only some regions taught by Kihara with the 3D printing method of Saha because it forms a high-precision model in a short time, see [0101]. 

Regarding claim 4, Saha as modified meets the claimed, wherein fabricating the layer of the part according to the generated second exposure map also comprises adjusting light intensity of the light source according to the generated second exposure map. (Saha teaches “intensity mask” to be output after corrections, step 204, Fig. 8, [0053]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744